Citation Nr: 1449466	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected urethritis, and an evaluation in excess of 40 percent effective November 20, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected pancreatitis.

4.  Entitlement to an initial compensable evaluation for epididymitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues currently on appeal were previously before the Board in June 2012, at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that in June 2012, the issue of entitlement to an increased evaluation for herpes was before the Board.  The Board granted a schedular maximum evaluation of 60 percent.  However, the Board also noted in the introduction that the issue of entitlement to an increased evaluation for herpes was remanded for further development.  The Board did not elaborate on what development was required (the case was remanded by another Veterans Law Judge).  The Board finds that the issue was not intended to be remanded and it is not before the Board at this time.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Considering the outcome of this decision, the AOJ should contact the Veteran and determine if he wishes to continue with this claim or any other claim.

The issues of whether there is new and material evidence to reopen a claim for entitlement to service connection for a kidney disorder, and entitlement to an increased evaluation for urethritis, pancreatitis and epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

Considering the outcome of this decision, the RO/AMC should contact the Veteran and ask if he wishes to continue with the claims that are being remanded.


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for herpes, which is evaluated as noncompensable from May 31, 1996, 10 percent disabling from August 30, 2002, 30 percent disabling from July 18, 2003, and 60 percent disabling from October 7, 2008; urethritis, which is evaluated as 20 percent disabling from February 4, 2008, and 40 percent disabling from November 20, 2013; a right knee disability, which is evaluated as 10 percent disabling from January 24, 2003, and 30 percent disabling from September 22, 2004; a left knee disability, which is evaluated as 30 percent disabling from November 20, 2013; Achilles tendonitis of the left ankle, which is evaluated as 20 percent disabling from February 29, 1996; hypertension, which is evaluated as noncompensable from September 21, 1999, and 10 percent disabling from January 24, 2002; pancreatitis, which is evaluated as 10 percent disabling from February 4, 2008; and erectile dysfunction and epididymitis, both evaluated as noncompensable from September 22, 2004, and February 4, 2008, respectively.

For the period on appeal, the Veteran's combined evaluation has been 90 percent.

For the period on appeal, the Veteran has at least one disability ratable at 40 percent or more and a combined evaluation of higher than 70 percent.  The Board finds that the Veteran meets the requirements for a schedular TDIU for this period.  38 C.F.R. § 4.16(a).

The Veteran reported that he stopped working in 2001 because of his service-connected disabilities.

He last reported working for IHOP as security.  He has also reported that the highest level of education that he has completed is three years of high school.

VA treatment notes and VA examination reports note that the Veteran has limitations on how far he can walk, how long he can sit and stand, and other physical restrictions from his bilateral knee disabilities and his left Achilles tendonitis.

VA treatment notes and VA examination reports also note that the Veteran has urination problems involving frequency and requires a job that would allow him to use the bathroom whenever necessary.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU for the period on appeal is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is granted for the period on appeal.


REMAND

As the Board has granted entitlement to a TDIU, the RO/AMC should contact the Veteran and his representative to determine if the Veteran wishes to continue with the remaining issues on appeal.

If the Veteran wishes to continue with the appeal, further development is warranted regarding the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a kidney disorder, and entitlement to increased evaluations for urethritis, pancreatitis, and epididymitis.

Regarding the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a kidney disorder, after remanded, the RO/AMC issued a new notice letter to cure the notice deficiency.  The Veteran responded, but no further adjudication has taken place.  

VA regulations provide that if additional evidence is received by the AOJ after the statement of the case has been issued then a supplemental statement of the case (SSOC) will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a) (2014).  As the AOJ has not issued an SSOC, remand is required.

Regarding the issues of entitlement to service connection for urethritis, pancreatitis, and epididymitis, the Board is obligated by law to ensure that the AMC complies with its directives; where the remand are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the record shows that the RO/AMC failed to comply with all of the Board's remand directives.  The RO/AMC issued a rating decision regarding the claims for increased evaluations, but did not issue an SOC.  As such, these issues must be remanded yet again.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he wishes to continue with his appeal in light of the grant of entitlement to a TDIU.

2.  If the Veteran wishes to continue with his appeal, readjudicate the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a kidney disorder, and entitlement to increased evaluations for urethritis, pancreatitis and epididymitis.  (The remands should be reviewed to insure that another remand is not required.)  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case on the issue of entitlement to service connection for a kidney disorder, and a statement of the case with the appropriate notification regarding appellate rights for the issues of increased evaluations for urethritis, pancreatitis and epididymitis and afforded the appropriate time period within which to respond thereto. 

The issues of increased evaluations for urethritis, pancreatitis and epididymitis should only be returned to the Board if the Veteran files a Form 9 in response to the RO/AMC's statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


